 



     

  (XYBERNAUT LETTERHEAD) [w09864w0986400.gif]
 
   

  May 27, 2005
 
   
(XYBERNAUT LOGO) [w09864xyberl3.gif]
  Dr. Edwin Vogt
Xybernaut GmbH
Otto-Lilienthal-Str. 36
71034 Böblingen

  Re: Termination of Consulting Agreement
 
   

  Dear Mr. Vogt,
 
   

  Recent reorganizations and changing needs within Xybernaut Corporation have
reduced the necessity for some of the ongoing consulting services previously
provided to the company.
 
   

  Work Order #1 to the Consulting Agreement states:
 
   

  This agreement will continue on a quarterly basis and may be terminated by
either party provided that notification of such termination is made to the other
party within 30 days of the end of the calendar quarter. If notification is not
made within such time period, the agreement will be considered terminated at the
end of the next calendar quarter.
 
   

  Please consider this correspondence as formal notice of Xybernaut
Corporation’s termination of your current consulting services agreement.
Therefore, the termination of the Master Consulting Agreement and any related
Work Orders is effective thirty (30) days of the date of this notice.
 
   

  Sincerely,
 
   

  /s/ Robert E. Henenlotter

  Robert E. Henenlotter, Esq.
In House Counsel

